Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS OF ALLOWANCE
The following is an examiner's statement of reasons for allowance:

Status of Claims
Claims 1-4 remain present.
Claims 1-14 are allowed.

Terminal Disclaimer
Terminal Disclaimer filed 1/14/2022 has been approved.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed motorized mount with features of 
an attachment assembly configured to attach to an armrest of a seating assembly; an arm having a first end attached to the attachment assembly by a first hinge, the first hinge configured to allow the arm to rotate in a horizontal plane; 
a mounting assembly attached to a second end of the arm by a second hinge, the second hinge configured to allow the mounting assembly to rotate in a vertical plane to adjust the tilt of mounting assembly, the mounting assembly configured to receive a personal computing device;
a first motor configured to attach to the arm and configured to move the arm in a horizontal plane; 
a second motor configured to attach between the arm and the mounting assembly and configured to adjust a tilt position of the mounting assembly; and
an electrical control unit operatively connected to a linear actuator, the first motor and the second motor, the control unit configured to control the linear actuator, the first motor, and the second motor is not found in the prior art either singly or in combination in a manner which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. The claims are therefore believe to be patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632